Opinion filed September 25, 2014




                                           In The


           Eleventh Court of Appeals
                                        ___________

                                 No. 11-14-00097-CV
                                        ___________

                       MICHEAL RALSTON, Appellant
                                              V.
                   BRAD LIVINGSTON ET AL., Appellees


                      On Appeal from the 259th District Court
                              Jones County, Texas
                          Trial Court Cause No. 023131


                       MEMORANDUM OPINION
       The trial court dismissed as frivolous all of the claims brought by Micheal
Ralston,1 an indigent inmate, against the defendants. Ralston filed a pro se notice
of appeal on April 8, 2014. Appellant’s brief in this appeal was originally due to
be filed on August 4, 2014. On its own motion, this court granted an extension and
extended the deadline to September 15, 2014. This court notified Appellant of the
       1
       We note that Appellant’s name appears in the clerk’s record as “Micheal Ralston” on the
documents filed by Appellant and as “Michael Ralston” on the judgment of the trial court and the
documents filed by the defendants.
deadline and the extended deadline. We also informed Appellant that the failure to
file his brief by the September 15 due date “may result in dismissal of the case.”
Appellant has yet to file a brief or a motion for extension and has not responded to
this court’s letters regarding his brief. Accordingly, we conclude that the appeal
should be dismissed based upon Appellant’s failure to prosecute the appeal.
TEX. R. APP. P. 38.8, 42.3.
      The appeal is dismissed for want of prosecution.


                                                   PER CURIAM


September 25, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2